     Case: 1:19-cv-01741 Document #: 42 Filed: 05/01/19 Page 1 of 1 PageID #:859

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Chase Hamano
                                       Plaintiff,
v.                                                        Case No.: 1:19−cv−01741
                                                          Honorable Jorge L. Alonso
Activision Blizzard, Inc., et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 1, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: Motion hearing held. For
the reasons stated on the record, Defendants' motion to transfer venue [8] is granted.
Movant U.A. Local No. 393 Defined Benefit Pension Plan and Defined Contribution
Plans' motion for appointment as lead Plaintiff and approval of lead Plaintiff's selection of
lead counsel [21] is denied as moot without prejudice. Plaintiff's motion for transfer of
related actions for consolidated pretrial proceedings [27] is denied as moot. This case is
transferred to the Central District Of California forthwith. Civil case terminated. Notice
mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
